452 F.2d 1204
UNITED STATES of America, Plaintiff-Appellee,v.Mark STACEY, Defendant-Appellant.
No. 71-2571 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 14, 1971.

J. Marshall Gifford, Tallahassee, Fla.  (Court-appointed), for defendant-appellant.
William H. Stafford, Jr., U. S. Atty., Stewart J. Carrouth, Tallahassee, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
The errors claimed on the direct appeal of this conviction for interstate transportation of a stolen automobile concern the sequestration of a witness and the permissible range of questions concerning matters which tend to show bias and the incredibility of a witness.  The law leaves both matters to the sound discretion of the trial judge.  A reading of the whole record reveals no abuse of discretion.


2
In this case, the failure to sequester a witness did not rise to the level of denial of due process, as argued by defendant.


3
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al, 5th Cir. 1970, 431 F.2d 409, Part I